Citation Nr: 0628756	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
gastrointestinal disorder, to include hiatal hernia.

2.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the left thigh, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a gastrointestinal disorder, 
and denied an increased rating for residuals of a shell 
fragment wound of the left thigh.

In June 2006, the Board received a statement from the veteran 
indicating that he was seeking compensation for exposure to 
Agent Orange.  That claim has not been addressed by the RO, 
and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran, without showing good cause, failed to report 
for a VA examination scheduled in conjunction with his 
reopened claim for service connection for a chronic acquired 
gastrointestinal disorder, to include hiatal hernia.

3.  A shell fragment wound of the veteran's left thigh has a 
retained metallic fragment and a small superficial scar, 
without history of debridement or resultant weakness, 
fatigue, or impairment of motion or other function of the 
leg.


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic acquired 
gastrointestinal disorder, to include hiatal hernia, is 
denied.  38 C.F.R. § 3.655(a), (b) (2005).

2.  The residuals of a shell fragment wound of the veteran's 
left thigh do not meet the criteria for a rating in excess of 
10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.56, 4.118, 
Diagnostic Codes 5313-5318, 7800-7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 


which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
April 2003.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection and to establish disability 
ratings.  That notice did not inform the veteran of the type 
of evidence necessary to establish an effective date for 
service connection or an increased rating.

Despite the inadequacy of the VCAA notices as to the element 
of establishing an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board herein 
denies the appeals for service connection for a 
gastrointestinal disorder and an increased rating for 
residuals of a left thigh wound.  As the RO will not be 
assigning a rating for a gastrointestinal disorder or an 
increased rating for residuals of a thigh wound, there is no 
possibility that the veteran will be prejudiced by the lack 
of prior notice of the evidence necessary to establish 
effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Service Connection for Gastrointestinal Disorder

The veteran contends that he has a chronic stomach disorder 
that began during service.  In the alternative, he contends 
that his stomach problems are caused or aggravated by 
medications, including pain medications, that he takes for 
service-connected disabilities, including chronic low back 
strain.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  In the case of certain chronic diseases, including 
peptic ulcers, service connection may be presumed if the 
disease became manifest to a degree of 10 percent disabling 
or more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Where a 
service-connected disability aggravates a non-service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records show no treatment for 
gastrointestinal problems and no gastrointestinal disorder on 
examination at separation from service.  In September 1971, 
the veteran was admitted to a VA hospital due to episodes of 
vomiting blood.  He was found to have diffuse ulcerative 
gastritis.  In a November 1971 rating decision, the RO denied 
the veteran's claim for service connection for gastritis.

In May 1990, upper gastrointestinal (UGI) series x-rays 
revealed ulcers in the veteran's stomach.  In July 1990, the 
veteran requested to reopen his claim for service connection 
for gastritis.  That claim was denied.  In 1991 and 1992, VA 
physicians found that the veteran had reflux esophagitis and 
a hiatal hernia.  In a June 1992 decision, the Board upheld a 
denial of service connection for gastritis.

In a March 1993 rating decision, the RO again denied service 
connection for a stomach condition, to include a hiatal 
hernia.  The veteran appealed that decision.  In an August 
1999 decision, the Board reopened the previously denied claim 
for service connection for gastrointestinal disorders, 
including hiatal hernia.  The Board remanded the reopened 
claim for the development of additional evidence.  The Board 
indicated that the veteran should receive a VA 
gastrointestinal examination, and that the examiner should 
provide opinions as to likelihood that any current 
gastrointestinal disorder was related to any stomach problems 
that were present during or soon after service, or to 
medications taken for service-connected disabilities.  The 
veteran had a VA examination in April 2001, and the examiner 
found that the veteran did not have any active 
gastrointestinal disorder at that time.

The case was returned to the Board.  The Board remanded the 
gastrointestinal claim again in July 2004.  The Board found 
that the April 2001 VA examination report had not adequately 
addressed the question of any connection between any post-
service gastrointestinal disorder and any gastrointestinal 
disorder shown in service or shortly after service.  The 
Board indicated that the veteran should receive another VA 
gastrointestinal examination, with the examiner to provide 
opinions regarding the likelihood of such connections.

The veteran was scheduled for a VA gastrointestinal 
examination in November 2004, but he did not report for the 
examination.  In a reopened claim for a VA disability 
compensation that was previously disallowed, when entitlement 
to that compensation cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a), (b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).

In the July 2004 remand, the Board informed the veteran of 
the provisions of 38 C.F.R. § 3.655 with regard to failure to 
report for a VA examination.  The veteran failed to report 
for a VA examination scheduled in conjunction with his claim 
for a benefit that was previously disallowed.  There is no 
evidence showing good cause why he failed to report.  The 
examination was necessary to obtain a medical opinion as to 
the likelihood that any current gastrointestinal disorder was 
related to any gastrointestinal disorder that manifested in 
service or shortly after service.  The veteran was provided 
notice of the consequences of the failure to report for the 
examination.  Therefore, under the provisions of 38 C.F.R. 
§ 3.655, his claim for service connection for a 
gastrointestinal disorder, to include hiatal hernia, is 
denied.

Increased Rating for Left Thigh Wound Residuals

The veteran is seeking a disability rating higher than the 
current 10 percent rating for residuals of a shell fragment 
wound of the left thigh.  Disability ratings are based upon 
the average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  An evaluation of 
the level of disability present also includes consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In 1973, the veteran reported increased pain in his left 
thigh in the area of wound that he had incurred in service.  
X-rays taken at a VA facility in March 1973 showed a small 
metallic fragment in the soft tissues of the left thigh.  In 
an October 1974 rating decision, the RO granted service 
connection for residuals of a fragment wound of the left 
thigh.  In the October 1974 rating decision, the RO assigned 
a 0 percent rating for the wound residuals.  Subsequently, in 
a March 1975 rating decision, the RO increased the rating to 
10 percent, effective from the date of service connection.

On VA examination in February 1975, the veteran complained of 
tenderness in his left thigh with deep palpation.  He also 
indicated that he had low back pain that radiated into both 
thighs.  Subsequent medical records reflect the veteran's 
reports of pain in both legs.  In December 1985, an examining 
physician noted very small, well healed scars on the 
veteran's left thigh.

In VA outpatient treatment in February 1992, the veteran 
reported a flare-up of pain in his left thigh in the area of 
the shrapnel wound.  The examiner noted a small circular scar 
with no swelling, erythema, or obvious deformity.  In a 
January 1993 claim, the veteran asserted that his left thigh 
scars should be rated at 20 percent rather than 10 percent.  
He noted that there was shrapnel retained in the thigh. 

On VA examination in April 2001, there was a pinpoint scar on 
the left thigh.   X-rays showed a metallic body measuring 4 
by 10 millimeters in the left thigh.  Muscle and neurological 
functions of the left leg were normal.

On VA examination in September 2004, the veteran reported 
constant dull nagging pain in his left leg.  He indicated 
that he was on pain medication for disorders not related to 
his leg.  The examiner observed well developed musculature in 
both legs.  There were several wounds on the thigh that were 
well healed and difficult to see, each less than a quarter 
inch in any dimension.  The scars were not tender or 
symptomatic.  The joints of the left leg had full ranges of 
motion.  The leg had normal neurological function.  The 
examiner indicated that the metallic foreign body was located 
midway between the skin and bone, and that it appeared that 
the projectile had traversed mainly muscle tissue, without 
involving other structures.  The examiner concluded that 
there were little if any demonstrable functional residuals 
attributable to the left thigh wound, and that the veteran's 
subjective complaints were not corroborated by the findings.

Under the rating schedule, muscle disabilities are 
characterized as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56.  For muscle groups in the thigh, 
ratings in excess of 10 percent are assigned for moderately 
severe or severe disability.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5313-5318.  For muscle disabilities in 
general, the absence of metallic fragments retained in muscle 
tissue is a sign of slight disability.  Moderately severe 
disability is characterized by such factors as an injury with 
debridement and prolonged infection, prolonged hospital 
treatment, weakness, fatigue, and other signs of muscle 
injury, loss of tissue, and demonstrated impairment in 
strength and endurance.  38 C.F.R. § 4.56.  The medical 
evidence does not show that the veteran's left thigh wound 
has the type of history and manifestations that constitute 
moderately severe muscle disability.  Thus, a rating higher 
than 10 percent is not warranted based on muscle disability.

Scars are rated based on their location, depth, surface area, 
stability, tenderness, and whether they cause limitation of 
motion or limitation of other function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The wound 
subject to the present appeal is not on the head, face, or 
neck.  That left thigh wound has a superficial scar that is 
less than a square inch in area, is stable, is not painful, 
and does not limit motion or other function.  With those 
characteristics, that scar does not meet the criteria of any 
of the Diagnostic Codes 7800 to 7805, for a rating in excess 
of 10 percent.  The medical evidence indicates that the 
residuals of the veteran's left thigh wound do not meet the 
rating schedule criteria for a rating of 20 percent.


ORDER

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder, to include hiatal hernia, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left thigh shell fragment wound is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


